Title: To George Washington from Richard Peters, 3 March 1781
From: Peters, Richard
To: Washington, George


                  
                     Sir
                     War Office March 3rd 1781
                  
                  The Board have to acknowledge the Reciept of your Excellency’s Letters of Jany 30th, 31st, & Feby 19th & 23d.  The two first should have been answered sooner, but the first was mis laid & we waited to have the Determination of Congress on the Subject of the second, which is not yet received.  It is a standing Instruction to the Commissaries of Hides to make Leather Caps out of all Leather which will not serve for Shoes or Acoutrements.  Few have been produced by the Commissaries, but if your Excellency will direct the Ajutant General to fix on a patern & the D. Clothier General to send one to each of the Commissaries of Hides we cheerfully consent to the Caps being made but leave it to you whether the Shoe & Acoutrement Business should be interfered with so as to lessen the Number of these important Articles.  The Department of Hides has long been at a stand for Want of Money for which early Applications have been made without Effect & we are not without Reason apprehensive that when the Campaign opens both Shoes & Acoutrements will be wanting & much Complaint will ensue.
                  We sent an Estimate to Congress for the Articles wanting for the Cavalry & included Horses.  This Estimate was referred to the Treasury Board but no Provision is yet made nor can we decide whether the Horses are to be purchased or procured from the States.
                  We will comply with your Excellency’s Request as to the Examination into the affair of Warner’s Officers.  I will ask Col. Proctor for the arrangement of his Regiment.  When the whole are recieved it will most probably be necessary to issue Commissions to those who are not in the Regiments mentioned in their former Commissions.  We will consider of the Application of Lt Col. Weltner, but feel some degree of Embarrassment on the Subject.  Baron D’Arendt who is now here claims to be considered as the Colonel of the German Regiment from which it does not appear by any positive Act that he has been discharged.  There is a similar Application from the Government of Maryland in Favour of Lt Col. Smith who commanded the new levied Regimt of that State which being dissolved & the Men drafted into the old Regiments it is desired by the Executive of the State that a Commission of Lt Col. Comt be given to Col. Smith to enable him to have the Benefits of a retiring Officer.  We fear that Applications may multiply if a Precedent is established.
                  The Affairs at Springfield have been in so deranged a Situation that not only the Harness Makers, but most of the other Artificers have been idle both for Want of Provisions & Money to purchase Materials.  Our Estimates on this Head have been lay before Congress.  Col. Cheever was displaced by Congress & we suppose this to be the Reason why he had not received the Leather for which an Order on Mr Lamb has been long issued & is lately repeated.  Probably the first order was taken with one of the Eastern Mails by the Enemy.  A Mr Hiller is appointed Commissary of Military Stores in the Room of Mr Cheever but Money is wanted for him & none has yet been procured.  The Affairs at Carlisle are in a Situation not much more flattering than those at Springfield & for the same Reasons so far as relates to the Want of Provisions & Money.  We enclose a Copy of a Letter we wrote to Congress on the Subject of the Department of the Comy Genl of Military Stores which tho’ it holds up an unpleasant Picture will shew our Ideas & Uneasiness.  We could wish your Excellency will be pleased to back our Representations with one from yourself as we cannot sufficiently impress the Importance of the Department of Military Stores which should be immediately put in Cash or we are convinced the Army will not be enabled to operate.
                  In Consequence of your Request Lieut. Col. Stevens has been furnished with every the most minute Articles & the Artillery & Stores are gone to the Head of Elk.
                  We shall be obliged by your directing the D. Clothier to inform us of the Articles furnished the Indians agreeable to your Letter of the 23d Ulto.
                  We cannot conclude without thanking your Excellency for your Communication of Mr Cheever’s Letter, as it has given us an Opportunity of setting the Matter in its true light.  Congress having directed us to execute the Business of the War Department we shall be happy as we have hitherto experienced the most friendly Intercourse with your Excellency that you will be pleased to continue to give use your Assistance & Confidence in all Things necesssary to enable us to discharge our Trust.  We have the Honour to be with the greatest Respect & Esteem your very obed. Servant 
                  
                     Richard Peters
                     By Order of the Board
                  
                  
                     P.S. On Examination of our Records, it appears that all the Officers mentioned in the Return of Warners Regt received Commissions under the former Arrangement.
                  
                  
                Enclosure
                                    
                     
                        Copy of a Letter from the Board of War to His Excelly the President of Congress  Decr 29th 1780
                        Sir
                        
                           29 December 1780
                        
                     
                     The detachment of the Artillery Artificers who were stationed in Philadelphia have marched to Carlisle agreable to the directions of Congress, but whether there is a sufficient stock of provisions at that post, yet remains a Doubt perticularly as for the Article of Meat.  The Board have done every thing in their power, to have supplies at that post and if any dissappointments happen, they hope they shall not be deemed responsible.  If Money and provisions could be furnished, then Men will be usefully employed, if not, they will be a burthen to the public, and what is most alarming the Army will want their Ordnance supplies.
                     The Affairs of Springfield remain in the most deranged situation, a Mr Heller who was recommended to the Board, as a capable person, is appointed Commissary of Military Stores for the Post of Springfield, and his instructions are delayed on Account of the report of the Board, respecting the pay of the Department, not being asked on by Congress.  The Season is far advanced and the preparations so essentially necessary for the next campaign are still delayed.  Every day lost at this period will be regretted at the opening of the Campaign, and therefore it is hoped Congress will excuse the Board for expressing a determination on the report before mentioned, and also repeating their request that a Sum of Money agreable to estimate may be furnished the Commissary General of Military Stores, to enable him to proceed in the duties of his department.  The estimate made by the Comy General amounts to £51.230 in Specie, but if half that Sum could be speedily furnished, and so much of the remainder as the Board shall deem absolutely essential, be supplied in the course of a few months, the business would emerge from its present lanquished state and the departments be rendered useful to the public.  I have the Honor to be 
                     
                        Richard Peters
                        By orders
                     
                  
                  
               